In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0138V
                                     Filed: March 23, 2016
                                          Unpublished

****************************
JUDITH JETSON,                         *
                                       *
                    Petitioner,        *       Joint Stipulation on Damages; Influenza
                                       *       (“flu”) Vaccine; Guillain-Barré Syndrome
v.                                     *       (“GBS”); Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                    *       Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                    *
                                       *
                    Respondent.        *
                                       *
****************************
Howard S. Gold, Gold Law Firm, LLC, Wellesley Hills, MA, for petitioner.
Julia W. McInerny, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

Dorsey, Chief Special Master:

       On February 11, 2015, Judith Jetson (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq., 2 (the “Vaccine Act”). Petitioner alleges that she received an
influenza (“flu”) vaccination on December 12, 2012 and thereafter suffered a reaction
which was diagnosed as Guillain-Barré Syndrome (“GBS”). Pet. at 1; Stip., filed Mar.
23, 2016, at ¶¶ 2, 4. Petitioner further alleges that she suffered the residual effects of
this condition for more than six months. Pet. at ¶ 22; Stip. at ¶ 4. “Respondent denies
that the flu vaccine caused petitioner’s GBS or any other injury ” Stip. at ¶ 6.

        Nevertheless, on March 23, 2016, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        The parties stipulate that petitioner shall receive the following compensation:

        A. A lump sum payment of $240,000.00 in the form of a check payable to
           petitioner, Judith Jetson. Stip. at ¶ 8. This amount represents
           compensation for all damages that would be available under § 300aa-15(a);
           and

        B. A lump sum payment of $15,407.75 in the form of a check payable to
           petitioner and petitioner’s attorney, Howard S. Gold for attorneys’ fees
           and costs available under § 300aa-15(e). Id. In compliance with General
           Order #9, no out-of-pocket expenses were incurred by petitioner in
           proceeding on the petition. Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.
                                                    2